Citation Nr: 1424125	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  08-36 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a gastrointestinal disability, to include diverticulitis.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION


The Veteran had active military service from July 2004 to September 2004.  The Veteran also served in the Washington Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In April 2014, the Veteran testified at a travel Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the electronic claims file. 

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of service connection for a gastrointestinal disability, to include diverticulitis.

The Veteran contends that his diverticulitis had its onset during his active duty service while stationed in California.  Specifically, the Veteran contends that he and several other service members contracted a food borne related illness due to poor sanitary conditions at the mess hall.  The Veteran received treatment for his condition, though was not diagnosed with diverticulitis until after his active service.  Private treatment records show a diagnosis of diverticulitis from April 2005 which is confirmed in medical records from July 2012.  

With specific regard to National Guard service, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated while performing, active duty for training (ACDUTRA). With respect to time periods of inactive duty training (INACDUTRA), service connection may only be granted for injury so incurred or aggravated. 38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002 & Supp. 2012).

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. §§ 3.159 , 3.326(a). VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

The VA has neither afforded the Veteran an examination nor solicited medical opinions as to the onset and/or etiology of the Veteran's gastrointestinal disability, to include diverticulitis.  Although the Veteran has been seeking private treatment for this condition, it remains unclear to the Board whether the Veteran's gastrointestinal disability, to include diverticulitis, had its onset in service or is related to any aspect of his military service.  A medical opinion regarding an etiology of the Veteran's gastrointestinal disability, to include diverticulitis is therefore necessary to make a determination in this case.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).



Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran's private treatment records are up to date in the claims file. Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file. The Veteran should also be offered the opportunity to submit any additional treatment records in support of his claim.

2.  Ensure that the Veteran's VA treatment records, if any, are up to date in the claims file, to include the Virtual claims file. Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.

3.  Schedule the Veteran for a VA examination to determine whether the Veteran has a gastrointestinal disability, to include diverticulitis and whether or not it is related to his active service. The claims file and a copy of this remand must be reviewed by the examiner, and the examination report should reflect that the claims file was reviewed.  All indicated testing must be conducted.

The Veteran's periods of active duty and active duty for training should be provided to the examiner.

The examiner should address the following:

Is it at least as likely as not (50 percent or greater probability) that any gastrointestinal disability, to include diverticulitis had its onset in service or is related to any in-service disease, event, or injury, to include periods of active duty for training.

The examiner must review and discuss the Veteran's service treatment records, the Veteran's medical records, the Veteran's lay statements, and any other relevant information.  Furthermore, the examiner should discuss the Veteran's lay statements regarding the onset and duration of symptoms when discussing the offered opinions.  Specifically, the examiner should opine as to whether or not problems with food sanitation as alleged by the Veteran can cause a gastrointestinal disability, to include diverticulitis. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

4.  Thereafter, readjudicate the Veteran's claims for a gastrointestinal disability, to include diverticulitis.  If the benefits sought on appeal remains denied, the Veteran should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



